DETAILED ACTION
Status of Claims
Claims 1, 7, and 9 are currently amended.
Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Response to Arguments
35 USC 101
Applicant's arguments filed 02/07/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claim amendments of “directing, by the processor, display of the portion of the remainder of products that are proximate the selected product at the user device as a heat map reflecting how many products are included in the remainder of products being displayed” is a solution to a technical problem. Examiner respectfully disagrees. The current invention is being used to solve the non-technical problem of clustering products. The invention is not taking a prior art display or ecommerce environment and making it more dynamic and efficient. Rather, the focus is on providing information in an ordered form. The problem is not on how a heatmap may actually be generated/displayed in an ecommerce environment, but rather what products are displayed. Claim 1 merely recites a generic processor for carrying out function of directing a generic display to display information. Applicant has not invented a new way of displaying information. It is merely an attempt to further define the field of use of the abstract idea. Rather, the recited invention employs the displaying feature in an ecommerce environment in a merely generic manner and functioning in well-understood, routine, and conventional manners to transmit information only defined by the information contained herein. For at least these reasons, the previous 35 USC 101 is maintained.

35 USC 103
Applicant’s arguments and amendments with respect to claim(s) 1-19 with respect the 35 USC 103 rejection have been considered but are moot. In light of current amendments, a new grounds of 35 USC 103 rejection is made in further view of Zuczek (US 10,929,464).

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 9 recites A system for efficiently displaying related products based on clustering a plurality of products in an electronic commerce (e-commerce) environment comprising: a memory component comprising one or more modules executable by a processor, the one or more modules comprising: a communication module for communicating with users and merchants; and a clustering module for: receiving, by the processor, an indication of a need to cluster products; receiving, by the processor, a selection of a product from the plurality of products as a selected product responsive to the indication, a remainder of products in the plurality of products forming a set of non-selected products, the selection being made at a user device remote from the processor; comparing, by the processor, a set of characteristics associated with the selected product with a set of characteristics of each of the set of non-selected products to determine a similarity score between the selected product and each of the set of non-selected products; determining, by the processor, a set of locality sensitive hash values for the selected product based on the set of characteristics of the set of non-selected products; mapping, by the processor, the selected product based on the set of locality sensitive hash values on a n-dimensional mapping space; determining, by the processor, a portion of the remainder of products that are proximate the selected product in the mapped space; and directing, by the processor, display of the portion of the remainder of products that are proximate the selected product at the user device as a heat map reflecting how many products are included in the remainder of products being displayed, 4Application No.: 16/103,236 Amendment Dated February 7, 2022 wherein n is equal to a number of characteristics in the set of characteristics; wherein the set of characteristics includes non-image characteristics and wherein the portion of the remainder of products includes products that are not the same.  
These limitations, as drafted, are a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. But for “the ecommerce environment and memory comprising one or more modules executable by a processor” and “selection made at a user device” language in the claim, the claim encompasses a user simply communicating with a merchant and comparing products with set of products  and using algorithms to generate set of has values and map them to n-dimensional space mapping. The mere nominal recitation of a generic memory/processor/modules does not take the claim out of the mental processes group. Thus, the claim recites a mental process which is an abstract idea. Additionally, the limitation of generating a set of locality hash values and map the set to an n-dimensional space mapping is a mathematical concept, and thus an abstract idea.
The judicial exception is not integrated into a practical application. The claim recites the additional element of “memory comprising one or more modules executable by a processor” and “selecting being made at a user device”. The communicating step is recited at a high level of generality (i.e., as a general means to facilitate communication) and amounts to mere receiving/transmitting data, which is a form of insignificant extra-solution activity. The comparing products and determining products proximate the selected product are merely recited data at high level of generality, and merely automates the comparison/determining step. Further, the generating and mapping steps are merely preforming repetitive calculations which is a well-understood, routine, and conventional function when claimed in a merely generic manner (as it is here). The displaying steps are merely recited at a high level of generality and operates by receiving or transmitting data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. See MPEP 2106.05(d)(II) disclosing receiving or transmitting data over a network and performing repetitive calculations to be well-understood, routine, and conventional functions when claimed in merely generic manner (as it is here). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, this claim is not patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a method, independent claim 1 remains only broadly and generally defined with the claimed functionality paralleling that of system claim 9. As such, claim 1 is rejected for at least similar rationale as discussed above. 
Dependent Claims 2-8 and 10-19 do not add “significantly more” to the abstract idea. For example, claims 2-4 merely recite more complexities descriptive of the abstract idea in further definition of the characteristics and how they are retrieved/determined. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Claims 5-8 and 10-13 further define how information may be retrieved, displayed, and stored, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions.   Claims 14-15 and 17-18 further define what information can be received. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Claims 16 and 19 further define polling various servers to determine/receive various information and is recited in a merely generic manner and operates using well-understood, routine, and conventional functions. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 9.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (US 8,352,494) in view of Musgrove et al. (US 2016/0086240), further in view of Hiatani (US 10,203,847), and further in view of Zuczek (US 10,929,464).
Regarding Claims 1 and 9, Badoiu discloses A method of clustering images comprising: (See Abstract)
selecting a product form the plurality of products as a selected product, a remainder of products in the plurality ; products forming a set of non-selected products; Comparing, by the processor,  a set of characteristics associated with the selected image with a set of characteristics of each of the set of non-selected images to determine a similarity score between the selected product and each of the set of non-selected products (See col. 9, lines 35-50 disclosing comparison of similarity between features such as color, shape, size, etc., col. 13, lines 18-30; Col. 8, lines 21-44, col. 13, lines 47-58; col. 6, lines 38-59);
Determining, by the processor, a set of locality sensitive hash values for the selected image based on the set of characteristics of the set of non-selected images (See col 2, lines 4-15 disclosing mapping each image cluster using LSH functions for each image cluster, col. 3-4, lines 65-67/1-5, col. 10, lines 55-67, col. 13, liens 1-30, col. 16, liens 11-24 disclosing locality sensitive hash functions applied to feature vector of image in multidimensional feature space, col. 18-19, lines 64-67/1-18)
Mapping, by the processor, the first image based on the set of locality sensitive hash values on a n-dimensional mapping space; determining a portion of the remainder of images that are proximate the selected  and 47-58 in the mapped space; wherein n is equal to a number of characteristics in the set of characteristics(See col. 1, lines 30-52, col 2, lines 4-9 disclosing mapping each image cluster to the hash space for each image in image cluster by applying a lsh function, col. 3-4, lines 65-67/1-5, col. 9, lines 35-67 disclosing multi-dimensional feature space defined by image  features used to characterize each image, mapping feature space, col. 10, lines 12-23, col. 13, lines 1-16, col. 14, liens 26-41, col. 16, lines 36-45, col. 18-19, lines 64-67/1-18).

Badoiu does not disclose these steps being performed for clustering a plurality of products in an electronic commerce environment, rather the focus is applying the method to selected images. Badoiu does not expressly provide for clustering a plurality of products in an electronic commerce environment with a communication module for communicating with users and merchants, similarity score between products and wherein the set of characteristics includes non-image characteristics
However, Musgrove discloses clustering a plurality of products in an electronic commerce environment with a communication module for communicating with users and merchants (Musgrove: see at least paragraph [0066] disclosing comparing product with plurality of products for clustering in ecommerce, [0003], [0021] disclosing communications between users and merchants, [0173], [0193]), a similarity score between products (Musgrove paragraph [0118], [0214], [0215]), and wherein the set of characteristics includes non-image characteristics (See Musgrove at least Abstract, paragraph [0006], [0010], [0024]-[0025], [0041], [0044], [0068], [0123], [0185], Fig. 5, 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoui with the product clustering in an ecommerce setting, as taught by Musgrove, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including enabling shoppers to more readily compare products in a way that is not tedious or labor intensive. See Musgrove: [0007]-[0009].

Neither Badoui nor Musgrove expressly provide for efficiently displaying related products based on clustering, receiving, by the processor, an indication of a need to cluster products, receiving, by the processor, selection of a product responsive to the indication, the selection being made at a user device remote form the processor, determining, by the processor a portion of the reminder of products that are proximate the selected product in the mapped space; and directing, by the processor, display of the portion the remainder of products that are proximate the selected product at the user device, wherein the portion of the remainder of products includes products that are not the same. However, Haitani discloses efficiently displaying related products based on clustering, receiving, by the processor, an indication of a need to cluster products, receiving, by the processor, selection of a product responsive to the indication, the selection being made at a user device remote form the processor, determining, by the processor a portion of the reminder of products that are proximate the selected product in the mapped space; and directing, by the processor, display of the portion the remainder of products that are proximate the selected product at the user device, wherein the portion of the remainder of products includes products that are not the same (Haitani: See at least Fig. 1A, Fig. 2 disclosing clustering items nearest to base item based on certain dimensions,  Fig. 4A, col 2, lns 1-33 disclosing advantageous to present items or images in simplified perspective view to discover new items, col 3, lns 14-38 disclosing users may locate specific item detail pages (e.g., select product) by executing search queries (e.g., receiving indication of need to cluster products), col. 8, lines 35-67, col. 9, lines 10-22 disclosing determining collection of similar items based on multidimensional clustering – e.g., similar is not the same, col. 10 lines 37-63 disclosing clustering of items, col. 11, lines 20-53 disclosing determining distances between similar items corresponding to a base item, col. 12-13, liens 63-67 & 1-11 disclosing distance/proximity of base item with similar items in cluster of items on graphs, claim 1 disclosing causing presentation of user interface to include determined clustered items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoui/Musgrove with the proximate products that are not the same, as taught by Haitani, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including presenting a collection of relevant items to a user that is not overwhelming and is user-friendly for discovering new items/pivoting off current items. See Haitani: col. 2, lines 1-34.

Neither Badoui, Musgrove, nor Haitani teach or suggest display of the portion of the products that are proximate the selected product at the user device as a heat map reflecting how many products are included in the remainder of products being displayed. However, Zuczek discloses display of the portion of the products that are proximate the selected product at the user device as a heat map reflecting how many products are included in the remainder of products being displayed (Zuczek: see col. 11, lines 10-40 disclosing similarity heat map generated based on similarity between items/datasets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Badoui/Musgrove/Haitani with the heatmap, as taught by Zuczek, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including using heat mapping to compare and analyze data to reveal various correlations between the related items. See Zuczek: col 1, lns 13-36.

Regarding Claim 2, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein comparing a set of characteristics comprises: comparing each of the set of characteristics using a Jaccard comparison or a Jaccard Index (Zuczek: col 8, lns 1-20, col 11, lns 60-67 disclosing using Jaccard distances for similarity mapping).

Regarding Claim 3, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 1. Additionally, the combination discloses before comparing a set of characteristics: receiving a request for the selected product to be searched (Musgrove: see at least paragraph [0025] disclosing user deciding to search product information).

Regarding Claim 4, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 3. Additionally, the combination discloses after receiving the request: retrieving the set of characteristics of each of the other plurality of products (Musgrove: see at least paragraph [0055] disclosing product phrase information stored in product phrase database where phases descriptively characterize the product or product category store din product property database).

Regarding Claim 5, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 4. Additionally, the combination discloses retrieving the set of characteristics from a set of merchant servers (Musgrove: see at least paragraph [0022] disclosing plurality of merchant servers that stores product information records).

Regarding Claim 6, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 4. Additionally, the combination discloses retrieving the set of characteristics from a database (Musgrove: see at least paragraph [0055] disclosing product phrase information stored in product phrase database where phases descriptively characterize the product or product category store din product property database, [0193]).

Regarding Claim 7, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the heat map includes a display of the n-dimensional mapping space to a user (Badoiu: see at least col. 6, lines 25-37 disclosing displaying graphical information for user interface; Zuczek: col. 11, lns 10-40 disclosing heat map displayed).

Regarding Claim 8, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 1. Additionally, the combination discloses polling a set of merchant servers to retrieve the set of characteristics of the other plurality of products (Musgrove: see at least paragraph [0022], [0030] disclosing polling transaction record for updated status on products).

Regarding Claim 10, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 9. Additionally, the combination discloses wherein the memory component further comprises: a display module for displaying search results to a user (Musgrove: see paragraph [0006] disclosing presenting results of search to user/webpage displayed, [0009], [0024], [0025] disclosing product information displayed and presented to shopper, [0064]).

Regarding Claim 11, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 9. Additionally, the combination discloses a database for storing data from the clustering module (Musgrove: see at least paragraph [0039] disclosing database can be any collection of information such as database file, lookup table, etc., [0082] disclosing clustering of offers and offerings stored in database, [0118], Claim 1).

Regarding Claim 12, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 9. Additionally, the combination discloses a mapping module for mapping the set of locality sensitive hash values to an n-dimensional space mapping (Badoiu: See col. 1, lines 30-52, col 2, lines 4-9 disclosing mapping each image cluster to the hash space for each image in image cluster by applying a lsh function, col. 3-4, lines 65-67/1-5, col. 9, lines 35-67 disclosing multi-dimensional feature space defined by image  features used to characterize each image, mapping feature space, col. 10, lines 12-23, col. 13, lines 1-16, col. 14, liens 26-41, col. 18-19, lines 64-67/1-18).

Regarding Claim 13, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claim 1. Additionally, the combination discloses adding the locality sensitive hash values for the selected product to a table of location similarity hash values; and whereby further comparisons between a further selected product and the set of non-selected products may be performed via the table of location similarity hash values (See Badoiu col. 12, lines 33-50 disclosing the mapping is stored as table, col. 13, lines 59-67 disclosing hash table). 

Regarding Claims 14 and 17, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claims 1 and 9. Additionally, Haitani discloses wherein receiving the indication of the need to cluster products comprises receiving a request form a user to conduct a search for the product (Haitani: Fig. 1A, Fig. 2, Fig. 4A, col 2, lns 1-33, col 3, lns 14-38 disclosing users may locate specific item detail pages (e.g., select product) by executing search queries (e.g., receiving indication of need to cluster products)).

Regarding Claims 15 and 18, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claims 1 and 9. Additionally, Musgrove discloses wherein receiving the indication of the need to cluster products comprises determining that the product is a new product added to the plurality of products (Musgrove: see at least paragraph [0024], [0040], [0062], [0064], [0073], [0238] disclosing performing updates to check for newly added products).

Regarding Claims 16 and 19, Badoiu, Musgrove, Haitani, and Zuczek teach or suggest all of the limitations of claims 15 and 18. Additionally, Musgrove discloses wherein determining that the product is the new product added to the plurality of products comprises continuously polling a plurality of different servers to determine whether the product has been added on any of the different servers (Musgrove: see at least paragraph [0024], [0040], [0062], [0064], [0073], [0238] disclosing performing updates to check for newly added products).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Time-Varying Data Visualization Using Clustered Heatmap and Dual Scatterplots” (S. Kumatani, T. Itoh, Y. Motohashi, K. Umezu and M. Takatsuka, Time-Varying Data Visualization Using Clustered Heatmap and Dual Scatterplots, 2016, 2016 20th International Conference Information Visualization (IV), pp. 63-68.) disclosing using generated heatmap to focus on groups of similar or correlated data items.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625